1                                              JS6

2
3
                         UNITED STATES DISTRICT COURT
4
                        CENTRAL DISTRICT OF CALIFORNIA
5
6
7     R.M.C.,                                        Case No. 5:18-cv-01047-JAK-SHK
8                                 Plaintiff,
                         v.
9                                                    JUDGMENT
10    ANDREW SAUL, Commissioner of
      Social Security,
11
                                   Defendant.
12
13
14         The decision of the Commissioner of Social Security is REVERSED and this
15   matter is REMANDED to the Social Security Administration for further
16   proceedings consistent with the corresponding order.
17
18
     Dated: August 28, 2019
19
                                           JOHN A. KRONSTADT
20                                         United States District Judge
21
22
23
24
25
26
27
28
